 Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

MUTINTA MICHELO, et al.,                        )
                                                )
                     Plaintiffs,                )
                                                )
v.                                              )
                                                )      18 Civ. 1781 (PGG)
NATIONAL COLLEGIATE STUDENT                     )      consolidated with
LOAN TRUST 2007-2, et al.,                      )      18 Civ. 7692 (PGG)
                                                )
                     Defendants.                )

        REPLY IN SUPPORT OF TRANSWORLD SYSTEMS INC.’S
     OBJECTION TO MAGISTRATE JUDGE MOSES’S APRIL 23 ORDER

        NOW COMES Transworld Systems Inc. (“TSI”), and pursuant to Rule 72

of the Federal Rules of Civil Procedure, respectfully files this reply in support of

its objection to Magistrate Judge Moses’s Order entered on April 23, 2021 (the

“Order”) (Dkt. 280 in Case No. 18-CV-1781).

        In their response brief, plaintiffs make the argument that the Order was

properly entered because TSI allegedly withheld discovery and blocked Affiant

X’s deposition, and therefore sanctions were appropriate under Federal Rule of

Civil Procedure 16, 26 and 37. Plaintiffs are wrong factually and legally.

        Initially, it is important to keep in mind the context of the underlying

dispute. Plaintiffs have engaged in scorched earth tactics throughout this case.

With those tactics being on full display in plaintiffs’ response brief. Plaintiffs’

brief lays bare that the predicate for plaintiffs’ motion for sanctions, and this

collateral litigation, was built upon a house of cards, and Judge Moses relied upon
 Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 2 of 14




those representations in her Order.       Plaintiffs’ presentation of the procedural

history of the dispute regarding Affiant X, and discovery in general, is

demonstrably inaccurate.

       Beyond that, as noted in depth in TSI’s opposition to plaintiffs’ motion for

sanctions, and in its objection, TSI did not violate Fed. R. Civ. P. 16, 26 or 37, or

any other rule, so the imposition of any sanctions was clearly erroneous and

contrary to law.

       1. Plaintiffs’ Presentation of the Procedural History and Discovery is
          Inaccurate

       Before reaching the actual merits of plaintiffs’ response brief, TSI is

compelled to address inaccuracies in plaintiffs’ response brief as these same

assertions were material to Judge Moses’s consideration and, given plaintiffs’

response brief, are properly raised before this Court.

       Initially, plaintiffs contend that TSI withheld “discovery,” implying that

TSI had a discovery obligation under Fed. R. Civ. P. 26 to produce Affiant X’s

medical records.    Affiant X is not a party to this case, Affiant X’s medical

condition is not at issue by any of plaintiffs’ claims and Affiant X had no

obligation to produce any medical records.        Instead, Affiant X produced the

medical records voluntarily. But to be clear - there was no discovery request for

the medical records to Affiant X or TSI, which makes sense given that this case is

not about a witness’s medical issues or history.          The suggestion that any

“discovery” has been withheld is false.


                                           2
    Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 3 of 14




         Further, contrary to plaintiffs’ representations, TSI has not “blocked” or

“impeded” Affiant X’s deposition or any deposition in this case. To provide the

Court some context, the parties completed the depositions of the corporate

representatives for TSI and the Trust defendants in February 2020 and then paused

depositions temporarily at the onset of Covid in March 2020 while the parties

determined how best to proceed given travel and technological restrictions and

limitations. Upon working through the technological issues, two of the seven

named plaintiffs were deposed via zoom in September 2020. Between December

and May 2021, the parties then completed nearly 15 depositions via zoom, which

included the four remaining named plaintiffs, F&G’s corporate representative and

a former F&G attorney, the co-signers for the named plaintiffs, and 4 of TSI’s

current and former employees, including Affiant X who was deposed on May 19,

2021.1   2
             The parties stipulated to the dismissal under Rule 41 of plaintiff Mutinta

Michelo on May 10, 2021 on the eve of the closing of discovery prior to her being

deposed. The depositions were all completed within the time contemplated for

discovery to be completed and discovery closed on May 21, 2021. Plaintiffs’ class

certification motion is due by their unopposed extension request on June 3, 2021.

1
 Plaintiffs initially requested the deposition of an employee in the TSI IT department and
dates were provided for his deposition; however, plaintiffs ultimately elected not to
proceed with that deposition. Plaintiffs also subpoenaed a former TSI employee named
Colleen Morgan. TSI did not in any way oppose her being deposed and instead, reached
out to the former employee, albeit unsuccessfully, to coordinate availability of the
witness.
2
 The current and former TSI employees were deposed on February 5, February 10, May
15 and May 19, 2021, respectively.


                                            3
    Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 4 of 14




        Further, TSI did not litigate an “obviated” motion, did not belatedly file a

new motion, and did not waive Affiant X’s right to file a new motion.3 TSI’s

objection extensively responds to plaintiffs’ argument that the first motion was

“obviated” and confirms that it was not. Beyond that, Affiant X timely filed a

renewed motion for protective order, the relief was agreed upon by plaintiffs and

ultimately granted by Judge Moses, and the deposition has now been completed

within the time period to complete discovery in the case.

        As discussed comprehensively in TSI’s objection, medical records were

produced to plaintiffs’ counsel on March 15, 2021. These records included

evidence that Affiant X suffered a stroke. With that medical evidence in hand,

plaintiffs refused to agree to a deposition on written questions, requiring Affiant X

to file a renewed motion on March 26th.4                 On March 29th, Affiant X

supplemented the record with a business records declaration from a treating

physician based upon the records that were filed on March 26th. Despite having

all of this information, on April 2nd, plaintiffs contradictorily responded to Affiant

X’s motion questioning the legitimacy of Affiant X’s serious medical concerns,

but also agreeing to the relief that had been proposed for months of a deposition

on written questions.      As such, at latest, plaintiffs had the medical evidence

3
  It is unclear what plaintiffs mean that the motion was “waived”. Plaintiffs agreed to the
relief sought, Judge Moses granted Affiant X’s motion for a deposition on written
questions, and the deposition was completed on May 19, 2021.
4
  Plaintiffs’ brief suggests Judge Moses gave TSI additional time to “reach a resolution of
the issue with Plaintiffs.” To be clear, during this time period, a deposition on written
questions was repeatedly offered on behalf of Affiant X, and rejected by plaintiffs.

                                            4
    Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 5 of 14




reflecting Affiant X’s serious medical concerns on March 29th, yet they not only

further litigated Affiant X’s motion but also filed a motion for sanctions against

TSI on April 2nd.5

        Finally, and most pertinent to this objection, plaintiffs confirmed, in

writing, the parties’ understanding that the deposition of Affiant X was subject to

this Court’s decision on the first motion for a protective order. See Exhibit A

attached hereto. Specifically, plaintiffs’ counsel noted by email on January 19,

2021 that “it has always been clear that [Affiant X’s] deposition will be subject to

Judge Gardephe’s ruling.” Id. (emphasis added). While the parties did generally

discuss the deposition of the affiants, it was always the parties’ understanding, as

documented by plaintiffs themselves, that the deposition of Affiant X, and the

manner in which it would be conducted, was subject to this Court’s ruling.

        Plaintiffs’ representation that they “consistently and repeatedly attempted to

schedule” the deposition of Affiant X between July 17, 2020 and February 16,

2021 is false.

        As such, the predicate for plaintiffs’ motion was supported by claims that

are demonstrably inaccurate, and Judge Moses specifically relied upon those

representations in her Order, resulting in error. Additionally, despite plaintiffs’

claims that TSI supposedly attempted to “block” or “impede” discovery, the


5
  It should be noted that as of the filing of that motion, plaintiffs had yet to produce
plaintiff Mutinta Michelo for a deposition despite multiple requests made over a period of
months, and that defendants had agreed to accommodations for the requested deposition
due to unidentified medical issues that plaintiff Michelo was experiencing.
                                            5
 Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 6 of 14




documented facts tell a different story. And that story shows that despite the

technological challenges imposed by Covid, the parties were successfully able to

complete complicated putative class discovery sampling, along with nearly 20

depositions, and that any delay in taking the deposition of Affiant X can be

attributed to plaintiffs’ inaction and ultimately forcing Affiant X to file a renewed

motion (and continuing to litigate the motion) where plaintiffs immediately agreed

to the relief sought despite being aware prior to the filing of the second motion of

the basis for that motion.

       2. TSI Did Not Violate Any Court Order, Scheduling Order or
          Pretrial Order

       In TSI’s opposition brief (Dkt. 274), in its objection (Dkt. 292), in its

motion to stay and reply (Dkt. 293, 305), and addressed supra, TSI lays out clearly

that it did not violate any court order, scheduling order or pretrial order. As such,

Judge Moses’s sanction order is erroneous and contrary to law - largely a result of

information plaintiffs withheld from Judge Moses regarding the parties’

understanding regarding Affiant X’s deposition.

       Plaintiffs’ opposition brief appears to rely upon Fed. R. Civ. P. 16, 26, 37

and 45 to argue that the Order was appropriately entered. Specifically, plaintiffs

argue that TSI had an obligation under Fed. R. Civ. P. 26(e)(1) to supplement or

correct a discovery response, that TSI “failed” to produce a witness in violation of

Fed. R. Civ. P. 16, 26 and 37, and finally, that TSI had an obligation to file Affiant

X’s renewed motion sooner under Fed. R. Civ. P. 26 and 45. While TSI has


                                          6
    Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 7 of 14




already extensively addressed why it has not violated any discovery order or rule,

TSI will briefly address plaintiffs’ arguments and citations.

        As to plaintiffs’ contention that TSI “failed to produce a witness by the

court-set discovery deadline,” this argument is factually unsupportable. As noted

extensively above, Affiant X appeared for a deposition on May 19, within the

court-set discovery deadline as discovery closed May 21, so there was no failure to

produce Affiant X by a court-set deadline.

        Federal Rule of Civil Procedure 16(f)(1)(C) contemplates sanctions where a

party “fails to obey a scheduling or other pretrial order,” Federal Rule 26(f)

involves the parties’ scheduling conference, and Rule 37(b)6 generally allows for

sanctions arising from the failure to comply with a discovery order. Again, there

was no court order, scheduling order, or pretrial order violated by TSI making

Rule 37 inapplicable.

        Moreover, as of May 2021, and while they were litigating their motion for

sanctions, plaintiffs had yet to produce one of the named plaintiffs (which they

never did), so the position that TSI should be sanctioned under Rule 16, Rule 26 or

Rule 37 for the alleged failure to produce a witness by a court set deadline is

hypocritical at best – especially considering that the witness that plaintiffs did not



6
  Specifically, Rule 37(b)(2)(A) provides: “For Not Obeying a Discovery Order. If a
party or a party’s officer, director, or managing agent—or a witness designated
under Rule 30(b)(6) or 31(a)(4)—fails to obey an order to provide or permit discovery,
including an order under Rule 26(f), 35, or 37(a), the court where the action is pending
may issue further just orders.…” (emphasis added).

                                           7
 Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 8 of 14




produce was the lead plaintiff, as opposed to a non-party former employee fact

witness.

       As to plaintiffs’ contention that TSI had an obligation to file the renewed

motion earlier under Rule 26 and 45, as noted supra, the parties’ understanding

was that Affiant X’s deposition was subject to this Court’s ruling. Plaintiffs were

made aware in February 2021 that Affiant X intended to file a renewed motion for

a protective order and the basis for the motion, and plaintiffs advised they opposed

the motion and the relief sought. Plaintiffs’ refusal to accommodate a witness led

to Affiant X obtaining the medical records and filing of a renewed motion. Upon

the filing of the renewed motion, plaintiffs immediately agreed with the relief

sought and the deposition occurred within the time period contemplated for

discovery.

       As to plaintiffs’ contention that TSI had an obligation under Federal Rule

26 to supplement a response, as noted in detail, Affiant X was not a witness

subject to disclosure under Rule 26(a) because Affiant X is not a witness that TSI

“may use to support its claims or defenses” under Fed. R. Civ. P. 26(a)(1)(A)(i).

As such, Rule 26(e) does not apply. Nor would TSI be required to supplement any

discovery production because plaintiffs did not serve any discovery requests on

TSI, or Affiant X, regarding Affiant X’s health, which is not an issue in this case,

so there was no discovery disclosure or response under Rule 26 that required

updating or supplementing by TSI. Beyond that, TSI did not have possession of

Affiant X’s updated medical records, or confirmation of the stroke, until the

                                         8
 Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 9 of 14




physician provided records on March 15, 2021 – the same day they were produced

to plaintiffs.

       Plaintiffs cite to Kim v. Columbia Univ., No. 06 CIV 5365 (RPP), 2009 WL

528604 (S.D.N.Y. Mar. 2, 2009) for the proposition that sanctions are appropriate

under Rule 37 because TSI supposedly impeded access to Affiant X. TSI did not

impede access to Affiant X, and, as of May 19, Affiant X was deposed. To the

extent Kim is relevant, in that case the Court ordered sanctions under Rule 37 for

the failure to turn over contact information of the defendant’s witnesses under

Rule 26. Here, Affiant X was never identified by plaintiffs, or any defendant, as a

witness under Rule 26, nor did TSI impede access to Affiant X, and Affiant X has

now been deposed within the discovery period.

       Plaintiffs also take issue on the timing of Affiant X’s motion for protective

order and cite to Federal Rule of Civil Procedure 26(c), Barten v. State Farm, No.

CV-12-00399-TUC-CKJ, 2014 WL 348215 (D. Ariz. Jan. 31, 2014) and Gotlin v.

Lederman, No. 04-CFV-3736 (ILG), 2009 WL 2843380 (E.D.N.Y. Sept. 1, 2009)

in support. But neither Rule 26, nor the cases cited, actually require such timing,

and the cases cited are inapt given the motion was timely filed and Affiant X’s

medical records are not at issue in this case.

       Rule 26(c) makes no mention of the timing for the protective order motion,

(see Barten noting that “Rule 26(c) does not set out any limits in which a motion

for a protective order must be filed”). In Barten, the court merely concluded that a

motion for protective order was untimely if it is filed after the deadline for

                                           9
Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 10 of 14




producing the requested discovery. Gotlin is equally inapt, as in Gotlin, the

challenged medical records were to be used to directly support plaintiff’s claims,

but were not produced by plaintiff’s counsel. That did not happen here as Affiant

X’s medical records were provided to plaintiffs on March 15 immediately upon

receipt, the records are not relevant to plaintiffs’ claims, and Affiant X’s

deposition was completed by agreement and with Court approval within the

discovery period.

      Plaintiffs further rely upon DR Distributors, LLC v. 21 Century Smoking,

No. 12 CV 50324, 2021 WL 185082 (N.D. Ill. Jan. 19, 2021), Ritchie Risk-Linked

Strategies Trading (Ir.), Ltd. v. Coventry First LLC, 280 F.R.D. 147 (S.D.N.Y.

2012), and Barrick Group., Inc. v. Mosse, No. 85 CIV. 0937 (LLS), 1988 WL

42035 (S.D.N.Y. Apr. 22, 1988) for the contention that TSI belatedly relied upon

documents and information that could have been produced prior to discovery’s

close; however, none of the cases are on point.

      In DR, the court concluded that “[p]roducing, and more importantly,

attempting to use undisclosed ESI in response to a summary judgment motion can

only be described as dirty pool.” Id., 2021 WL 185082, *75. The court then

found that Rule 37(e) was “implicated in this case because relevant Yahoo! Chats

and GoDaddy emails, which could have and should have been preserved through

reasonable measures, have been lost and cannot be recovered, prejudicing

Plaintiff.” Id., at *77. Conversely, in this case, Affiant X was produced for a

deposition, Affiant X is not a witness that TSI intended or intends to rely upon for

                                        10
Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 11 of 14




testimony in the case, all of the documentation and information was disclosed

within the time contemplated for discovery, and no evidence has been lost.

      In Ritchie Risk-Linked Strategies, the plaintiff made a damages disclosure

nearly a year after the close of fact discovery, and the court found that the late

disclosure deprived the defendants of the necessary discovery to challenge the

plaintiffs’ expert. Id., 280 F.R.D. at 160. Here, plaintiffs agreed to take Affiant

X’s deposition on written questions, the deposition was completed, and plaintiffs

class certification motion is not due until June 3. No date has been set yet for

summary judgment motions.

      In Barrick Group, the sole shareholder and president of the plaintiff

company failed to appear for a deposition on the basis that he was ill, but no

medical letter or affidavit was ever submitted. Id., 1988 WL 42035, at *1. Here,

medical evidence was timely provided to plaintiffs, plaintiffs were aware at all

relevant times of the medical issues for Affiant X, the only delay was due to

plaintiffs’ inaction, and Affiant X was deposed within the discovery period.

      Even assuming there was a technical violation of Federal Rule 26(a) or (e),

which is expressly denied, given plaintiffs’ correspondence confirming the parties’

understanding regarding the deposition of Affiant X, the fact that Affiant X was

deposed on May 19 with plaintiffs’ agreement and permission of the Court, and

the fact that the deposition occurred within the period to complete discovery and

well prior to the date plaintiffs’ motion for class certification (or any summary

judgment motion) was due, it is clear that any delay was harmless. See Ritchie

                                        11
Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 12 of 14




Risk-Linked Strategies, 280 F.R.D. at 158–59 (“Even where there is violation of

Rule 26(a) or (e), courts may not impose sanctions under Rule 37(c)(1) where a

party’s failure to comply was ‘substantially justified’ or where the conduct was

‘harmless.’”).

       This Court should see though plaintiffs’ motion for what it truly was, which

was unnecessary collateral litigation predicated upon a claim of prejudice which

never existed. Plaintiffs were provided Affiant X’s medical records and agreed to

the relief Affiant X sought, but instead of simply working with Affiant X, and the

parties, to schedule the deposition in a reasonable manner to accommodate a

legitimate health concern, plaintiffs turned around and filed collateral litigation

seeking to impose sanctions on TSI for supposedly withholding Affiant X’s

medical information when that was never the case.

       TSI understands that this case has been contentious, but the parties have

completed complicated and extensive discovery and are prepared to brief class

certification. TSI has participated in that discovery process in good faith and,

rather than briefing collateral litigation irrelevant to the claims in the case, TSI

appeals this Court to return some calm to the case and allow the parties to proceed

back to the merits.

       WHEREFORE, Transworld Systems Inc. respectfully requests that this

Court sustain its objections, enter an order denying plaintiffs’ request for sanctions

in full, and for all other and further relief that this Court deems just and

appropriate.

                                         12
Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 13 of 14




                                  Respectfully submitted,

                                  /s/ James K. Schultz
                                  James K. Schultz
                                  Sessions, Israel & Shartle, LLC
                                  1545 Hotel Circle South, Suite 150
                                  San Diego, California 92108
                                  Telephone: (619) 296-2018
                                  Email:        jschultz@sessions.legal

                                  Bryan Shartle
                                  Sessions, Israel & Shartle, LLC
                                  3850 N. Causeway Blvd., Ste. 200
                                  Metairie, LA 70002
                                  Telephone: (504) 846-7917
                                  E-mail:       bshartle@sessions.legal

                                  Morgan I. Marcus
                                  Sessions, Israel & Shartle, LLC
                                  141 W. Jackson Blvd., Ste. 3550
                                  Chicago, Illinois 60604
                                  Telephone: (312) 578-0990
                                  E-mail:       mmarcus@sessions.legal

                                  Aaron R. Easley
                                  Sessions, Israel & Shartle, LLC
                                  3 Cross Creek Drive
                                  Flemington, New Jersey 08822-4938
                                  Telephone: (908) 237-1660
                                  E-mail:       aeasley@sessions.legal

                                  Attorneys for Transworld Systems Inc.




                                 13
Case 1:18-cv-01781-PGG-BCM Document 310 Filed 05/28/21 Page 14 of 14




                       CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2021 a true and correct copy of the

foregoing was served upon counsel of record via ECF.

                                       /s/ James K. Schultz




                                      14
